Appellant again complains because of the failure to hold in the original opinion that certain testimony of Bauer and Fuller was properly and timely objected to and brought forward in a bill of exception. It will be noted that not only was such testimony not objected to at any time, but it is also shown that a portion thereof was unquestionably admissible under appellant's application for a suspended sentence, and if the objections found to the court's charge, as set forth in the original opinion, be treated as an objection to such testimony (which we think cannot be done), nevertheless, a portion of the testimony being admissible, a blanket objection to the whole thereof is not sufficient to properly bring such matter to our attention.
The motion is therefore overruled.